SHAHOOD, Judge.
Because there are genuine issues of material fact concerning whether the insurance company’s agent followed appellant’s instructions to cancel only one of the two life insurance policies and apply the unused premiums to the remaining policy, summary judgment was improper in this case. Moore v. Morris, 475 So.2d 666 (Fla.1985). We therefore reverse the final order of summary judgment in favor of appellee, and remand for a trial on the merits.
REVERSED AND REMANDED.
STONE and WARNER, JJ., concur.